United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1736
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Joe Mack Pool,                            *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: January 18, 2008
                                  Filed: January 24, 2008
                                   ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Joe Mack Pool (Pool) appeals the prison sentence the district court imposed
following remand. We again remand for resentencing.

       Pool was found guilty of conspiring to commit bribery and money laundering,
and multiple counts of aiding and abetting bribery and money laundering. His
Guidelines imprisonment range was 33-41 months. After considering dozens of
character letters, the testimony of several supportive witnesses, and each 18 U.S.C.
§ 3553(a) factor, the district court sentenced Pool to 5 years of probation, with the first
year to be served in a halfway house. The court relied in particular on the value of
preserving Pool’s business and his employees’ jobs, the need for Pool to continue his
significant charitable activities, and the existence of his medical problems. See United
States v. Pool, 474 F.3d 1127, 1128-29 (8th Cir. 2007).

      The government appealed, and this court vacated the probationary sentence as
an unreasonable variance, noting that while the circumstances the district court relied
on were “appropriate considerations, the court gave too much weight” to these factors,
which did “not justify a variance of this magnitude,” and gave insufficient weight to
other section 3553(a) factors, such as the need to avoid unwarranted sentence
disparities. See id. at 1129-30.

       On remand, without addressing the grounds Pool asserted in support of a
variance, the district court sentenced him to 33 months in prison. The court stated
only that it had “carefully considered the guidelines,” and that it had “an affirmative
duty” to impose a sentence that would meet the need to promote respect for the law,
protect the public, deter criminal conduct, and provide opportunities for treatment.

        After careful review, we are concerned the district court’s decision to
resentence Pool within the Guidelines range--without even mentioning the factors it
had previously cited as grounds for a variance--may indicate that the court felt
constrained to do so by the remanding opinion. The district court’s discretion was not
so limited, however, as the Supreme Court subsequently made clear in Gall v. United
States, 128 S. Ct. 586, 602 (2007) (explaining that an appellate court must give “due
deference to the District Court’s reasoned and reasonable decision that the § 3553(a)
factors, on the whole, justified the sentence,” rather than “decide de novo whether the
justification for a variance is sufficient or the sentence reasonable”).

      Accordingly, we reverse and remand for resentencing in light of Gall.
                     ______________________________




                                          -2-